Citation Nr: 1036566	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back condition, to 
include degenerative disc disease (DDD) and degenerative joint 
disease (DJD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the 
RO). 

The Board notes that the Veteran also perfected an appeal for 
entitlement to an increased evaluation of his skin condition and 
service connection for bilateral hearing loss.  The Veteran 
subsequently withdrew his appeal concerning those two issues in a 
May 2005 statement and, therefore, the issues are considered 
WITHDRAWN and not properly before the Board here.  

In February 2007 and December 2009, the Board remanded the claim 
on appeal, in part, to obtain a VA opinion as to the etiology of 
the Veteran's back condition.  However, as will be discussed 
below, the opinions obtained failed to adequately address the 
instructions of the Board remands.  Consequently, the claim must 
once again be remanded.

In January 2008, the Veteran presented testimony at a personal 
hearing conducted at the St. Louis RO before a Decision Review 
Officer (DRO).  A transcript of this personal hearing is in the 
Veteran's claims folder.

In a September 2008 DRO decision, the RO granted the Veteran's 
claim for service connection for bilateral tinnitus; a 10 percent 
disability rating was assigned, effective December 31, 2003.  The 
Veteran has not disagreed with the assigned disability rating or 
the effective date.  Therefore, that matter has been resolved and 
is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service connection 
is granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the compensation 
level assigned for the disability or the effective date of 
service connection].  

Additionally, in September 2009, the Board received additional 
correspondence and treatise evidence that have not been reviewed 
by the RO in the first instance and which were not expressly 
waived by the Veteran.  38 C.F.R. § 20.1304 (2009).  However, as 
the claim is being remanded, the RO will have a chance to review 
this evidence on remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets that the Veteran's claim must be remanded a 
second time.

The Veteran originally initiated his claim for service connection 
for a low back condition on the allegation that he injured his 
back in 1970 carrying ammunition shells and was treated in-
service for muscle spasms.  The Veteran was afforded a VA 
examination in June 2005 to ascertain if the Veteran's current 
back condition is related to the 1970 injury.  The June 2005 VA 
examiner opined that the Veteran's current back conditions were 
not related to his military service based on a lack of chronicity 
and continuity of such since service.  

Thereafter, the Veteran submitted a July 2005 statement asserting 
that during his active duty, he was on jump status and completed 
more than 18 jumps.  The Veteran's DD-214 confirms the Veteran 
was a parachutist and earned a parachutist badge.  Although the 
Veteran was afforded a VA spine examination in June 2005, the 
examiner did not provide an opinion whether the Veteran's spine 
conditions could be related to his Military Occupational 
Specialty (MOS) as a parachutist during active duty as that 
theory of etiology had not been asserted by the Veteran at that 
time.  The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility that 
the claimed condition could be related to his in-service 
parachuting jumps, such as to mandate obtaining another opinion.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).

In February 2007, the Board remanded the claim on appeal, in 
part, to obtain a VA opinion that addresses whether the Veteran's 
spine conditions could be related to his MOS as a parachutist 
during active duty.  The remand directed that "a VA examiner 
determine whether it is at least as likely as not that any 
current low back disorder is related to the Veteran's activities 
as a parachutist in the military."  See the February 2007 Board 
remand at page 4.  

In May 2007, the same VA examiner reviewed the Veteran's claims 
file and physically examined the Veteran.  While the VA examiner 
noted the Veteran's assertion that his spine condition was the 
result of his duties as a parachutist during service, the VA 
examiner's opinion did not address that assertion as directed by 
the February 2007 Board remand.  Rather, the examiner 
specifically stated "There is still no documentation of 
continuity of symptoms over the next 34 years [since service].  
Therefore, [my] opinion at this time remains unchanged.  'It is 
less likely as not' that the Veteran's current back condition is 
a progression of a back condition that the Veteran had while he 
was on active duty."  

In June 2009, the Veteran presented for another VA examination 
with the same VA examiner.  Again, the Veteran's claims file was 
reviewed and the Veteran was physically examined.  The June 2009 
VA examination report is devoid of any mention of the Veteran's 
MOS and duties as a parachutist.  Likewise, such is not 
considered in the rendered medical opinion which states "No 
opinion can be offered without resorting to mere speculation."  
The Board additionally notes that this opinion does not conform 
to the February 2007 Board remand which specifically instructed 
"The claims folder must be reviewed by the examiner and the 
examiner should provide a complete rationale for any opinion 
given without resorting to speculation resolving any conflicting 
medical opinions rendered, specifically that of the June 2005 
examiner."  [Emphasis as is in the February 2007 Board remand].

In light of the above, the Board again remanded the Veteran's 
claim in December 2009.  Specifically the Board remand instructed 
that the same VA examiner should again review the Veteran's 
entire VA claims file and:

[P]rovide an opinion as to whether it is at 
least as likely as not that any current low 
back disorder is related to the Veteran's 
activities as a parachutist in the 
military.  The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, specifically 
that of the June 2005, May 2007 and June 
2009.  

[Emphasis as is in the December 2009 Board remand].  

The December 2009 Board remand further clarified its 
instructions, stating "The term "at least as likely as not" 
does not mean "within the realm of medical possibility."  
[Emphasis as is in the December 2009 Board remand].  

Computer printouts reflect that the Board's December 2009 remand 
instructions were conveyed verbatim, but without emphasis.  

However, the January 2010 VA spine examination report reflects 
that, after the same VA examiner again reviewed the Veteran's 
claims file, he stated:

The [opinion request form] today is asking 
for an opinion with the qualifying 
sentences "as likely as not" or "without 
the realm of medical possibility".  
However, "no opinion can be offered without 
resorting to mere speculation" is also a 
final statement that does not require any 
other qualifying sentences.  In respect to 
Compensation and Pension Examinations, the 
examiners are advised not to speculate and 
states that "no opinion can be offered 
without resorting to speculation" if that 
is the case.  [Sic]  In this particular 
case, if an opinion with speculation is 
required, it should be so stated, and the 
opinion will be provided."

See the January 2010 VA spine examination report.  

Unfortunately, the medical opinions remain inadequate in this 
case.  First, the recent 2010 statement was non-responsive to the 
question asked.  The same VA examiner failed to provide the 
requested nexus opinion with supporting rationale for the fourth 
time and failed to provide an opinion addressing the Veteran's 
in-service Military Occupational Specialty (MOS) as a parachutist 
for the second time, even though such was specifically requested 
by the Board.  See the Board's February 2007 and December 2009 
remands.  

Furthermore, the VA examiner implies that simply stating an 
opinion cannot be rendered without speculation is sufficient.  It 
is not.  The examiner did not indicate what issue it is that 
cannot be addressed.  The Court recently held that before the 
Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the basis 
for such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence. Jones v. Shinseki, No. 07- 
3060 (U.S. Vet. App., March 25, 2010).  As the Court noted in 
Jones:

An examiner's conclusion that a diagnosis or etiology 
opinion is not possible without resort to speculation 
is a medical conclusion just as much as a firm 
diagnosis or a conclusive opinion. However, a bald 
statement that it would be speculative for the 
examiner to render an opinion as to etiology or 
diagnosis is fraught with ambiguity. For example, it 
is not clear whether the examiner lacks the expertise 
to render such an opinion, or whether some additional 
testing or information is needed, and possibly 
available, that would permit such an opinion, either 
of which would render the opinion inadequate for 
resolving the claim. 

This does not mean that a medical examiner must provide a 
conclusive opinion.  The Court further noted in Jones that there 
are instances where an inconclusive medical opinion is 
legitimate:

Even when a VA medical examiner has obtained and 
considered all relevant and available information, 
there will nevertheless be instances in which the 
examiner is still unable to furnish the requested 
opinion. There are limits to even the most current 
medical knowledge. In certain cases, no medical expert 
can assess the likelihood that a condition was due to 
an in-service event or disease, because information 
that could only have been collected in service, or 
soon thereafter, is missing, or the time for obtaining 
other information has passed. Similarly, the valid 
application of current medical knowledge could yield 
multiple possible etiologies with none more likely 
than not the cause of a veteran's disability, such 
that a physician could only speculate as to the cause 
of a claimant's disability or condition. 

Here, unfortunately, the basis for the medical opinion is not 
clear.  As such, additional clarifying opinion is required.

Because the May 2007, June 2009 and January 2010 VA opinions do 
not address the specific instructions of the Board's prior 
remands, another remand is necessary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a 
VA medical professional other than  the VA 
examiner who performed the June 2005, May 
2007 and June 2009 VA examinations and 
provided the January 2010 opinion (Dr. H.).  

The claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed low back disorder is directly 
related to, or the result of the Veteran's 
military service, to include to the 
Veteran's activities as a parachutist 
in the military.  A complete rationale for 
any opinion expressed must be provided.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide an 
explanation for the basis of that 
determination.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).  Please see 
discussion above as to the reasons and 
bases needed that an opinion is 
speculative.

The examiner should also address and 
resolve the prior speculative and other 
opinions rendered in this case, to include, 
specifically those offered by the prior VA 
examiner in June 2005, May 2007, June 2009 
and January 2010.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  



2.  After the development requested has 
been completed, the AMC should review the 
report to ensure that it is in compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the AMC 
must implement corrective procedures.

3.  The RO should then readjudicate the 
Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


